In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                      No. 16-1336V
                                   (not to be published)

*****************************
PATRICIA G. STEWART,        *                                 August 1, 2017
                            *
                            *                                 Joint Stipulation of Dismissal;
                Petitioner, *                                 Rule 21(a); No Judgment; Order
                            *                                 Concluding Proceedings
            v.              *
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

                          ORDER CONCLUDING PROCEEDINGS

        On July 31, 2017, pursuant to Vaccine Rule 21(a)(1)(B), the parties filed a joint stipulation
stating that above-captioned case should be dismissed.

       Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

   IT IS SO ORDERED.

                                                              /s/ Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Special Master